Exhibit 10.1

 
 
 
AGREEMENT
 
This AGREEMENT (this "Agreement"), dated as of June 25, 2008, is made by and
between ESL Investments, Inc., a Delaware corporation (together with its
affiliates, "ESL"), and AutoZone, Inc., a Nevada corporation (the "Company").
Each of ESL and the Company is a "Party" and are collectively, the "Parties."
 
WHEREAS, as of June 24, 2008, ESL owned, and had the right to vote, that number
of shares of common stock, par value $0.01 per share, of the Company (the
"Common Stock"), set forth on Schedule A to this Agreement (the "Initial
Shares"), which represented in the aggregate, based on the 63,303,490 shares of
Common Stock outstanding as of June 24, 2008, approximately 36.2% of the voting
power of the Common Stock; and
 
WHEREAS, ESL and the Company desire to enter into this Agreement in order to set
forth certain understandings and agreements regarding the voting by ESL of any
shares of Common Stock that it may own from time to time in excess of agreed
thresholds, protections for non-ESL stockholders in certain transactions
involving the Company or ESL, as well as certain other matters.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the Parties agree as follows:
 
ARTICLE I


DEFINITIONS
 
Section 1.1     Definitions. For the purposes of this Agreement the following
definitions shall apply:
 
"Additional Share Percentage" means, (i) if the Record Date ESL Percentage is
less than or equal to the Specified Percentage, a percentage equal to zero (0)
or (ii) if the Record Date ESL Percentage is greater than the Specified
Percentage, a percentage equal to (x) the Record Date ESL Percentage minus (y)
the Specified Percentage.
 
"Additional Shares" means a number equal to the product of (i) the Record Date
Outstanding Shares multiplied by (ii) the Additional Share Percentage.
 
An "affiliate" of ESL means any person or entity that directly, or indirectly
through one of more intermediaries, controls, or is controlled by, or is under
common control with, ESL. For the avoidance of doubt, the Company and its
subsidiaries shall not be deemed to be affiliates of ESL.
 
 
1

--------------------------------------------------------------------------------


 
"Aggregate ESL Percentage" means as of any date the sum of (a) the lesser of (x)
the quotient of (i) the Subject Shares divided by (ii) the Outstanding Shares or
(y) 40%, plus (b) the quotient of (aa) the Subject Shares minus the Initial
Shares divided by (bb) the Outstanding Shares.
 
"Outstanding Shares" means the number of shares of Common Stock outstanding.
 
"Record Date ESL Percentage" means the quotient of (i) the Subject Shares
divided by (ii) the Record Date Outstanding Shares.
 
"Record Date Outstanding Shares" means the number of shares of Common Stock
outstanding as of the record date for purposes of the stockholder vote
(including by written consent) regarding which the Additional Shares are being
calculated.
 
"Specified Percentage" means 40% at all times until the conclusion of the 2009
Annual Meeting and 37.5% at all times thereafter.
 
"Subject Shares" means the number of shares of Common Stock owned by ESL.
 
"2008 Annual Meeting" means the first annual meeting of stockholders of the
Company held following the conclusion of the Company's fiscal year ending on
August 30, 2008, at which the Company's Board of Directors are elected.
 
"2009 Annual Meeting" means the first annual meeting of stockholders of the
Company, finally adjourned following the conclusion of the Company's fiscal year
ending on August 29, 2009 (i.e., its "2009 fiscal year"), at which the Company's
Board of Directors are elected, provided that the 2008 Annual Meeting shall have
already occurred.
 
"Unaffiliated Shares" means all Outstanding Shares that are not Subject Shares.
 
 
ARTICLE II
 
VOTING AGREEMENT
 
Section 2.1     Voting Agreement.
 
(a)         ESL shall, at each meeting of the stockholders of the Company,
whether an annual meeting or a special meeting, however called, and at each
adjournment or postponement of any such meeting (a "Stockholders' Meeting"), and
in all other circumstances upon which a vote, consent or other approval
(including, without limitation, by written consent) is sought by or from the
stockholders of the Company (any such vote, consent or approval, a
"Stockholders' Consent"), appear at such Stockholders' Meeting or otherwise
cause all Subject Shares to be counted as present for the purpose of
establishing a quorum.
 
 
2

--------------------------------------------------------------------------------


 
(b)         Subject to the provisions of Section 7.2(b), ESL shall, at each
Stockholders' Meeting and in connection with the execution of each Stockholders'
Consent, vote all Additional Shares on all matters proposed in the same
proportion as Unaffiliated Shares are actually voted (it being understood that,
in connection with any action by written consent, shares not consenting shall be
treated as shares voted against such action).
 
Section 2.2     Irrevocable Proxy.
 
(a)         Subject to the provisions of Section 7.2(b), as security for ESL's
obligations under Section 2.1 of this Agreement, ESL hereby irrevocably
constitutes and appoints the Company (acting through the CEO, CFO, General
Counsel or such other persons so designated by the Board of Directors of the
Company (the "Board") from time to time) as its attorney and proxy in accordance
with the Nevada Revised Statutes, with full power of substitution and
re-substitution, to cause the Additional Shares to be counted as present at any
Stockholders' Meeting, to vote the Additional Shares at any Stockholders'
Meeting, and to execute any Stockholders' Consent in respect of the Additional
Shares as and to the extent provided in Section 2.1(b) of this Agreement. The
powers granted in this Section 2.2 shall also entitle the Company to give
instructions to any nominee through whom ESL may hold Shares. ESL shall from
time to time provide the Company with any nominee information that the Company
may require to exercise its rights hereunder. ESL hereby revokes all other
proxies and powers of attorney with respect to the Subject Shares that it may
have previously appointed or granted and represents that any proxies previously
given in respect of the Subject Shares, if any, are revocable.
 
(b)         Upon the failure of ESL to comply with its obligations under Section
2.1(a) of this Agreement, ESL hereby irrevocably constitutes and appoints the
Company (acting through the CEO, CFO, General Counsel or such other persons so
designated by the Board from time to time) as its attorney and proxy in
accordance with the Nevada Revised Statutes, with full power of substitution and
re-substitution, to cause the Subject Shares (excluding the Additional Shares)
to be counted as present at any Stockholders' Meeting as and to the extent
provided in Section 2.1(a) of this Agreement, but such shares (i.e., the Subject
Shares excluding the Additional Shares) may not otherwise be voted by the
Company.
 
(c)         ESL hereby affirms that the irrevocable proxy set forth in this
Section 2.2 is given to induce the Company to perform the obligations set forth
in Article III of this Agreement and to secure the performance of the duties of
ESL under this Agreement. ESL hereby further affirms that the irrevocable proxy
is coupled with an interest and, except as set forth in this Section 2.2 or in
Section 8.1 of this Agreement, is intended to be irrevocable in accordance with
the provisions of Section 78.355 of the Nevada Revised Statutes. If for any
reason the proxy granted herein is not irrevocable, then ESL agrees to vote the
Additional Shares in accordance with Section 2.1(b) of this Agreement. The
Parties agree that the foregoing is a voting agreement created under Section
78.365 of the Nevada Revised Statutes.
 
3

--------------------------------------------------------------------------------


 
(d)         This irrevocable proxy shall be effective for each Stockholders'
Meeting or Stockholders' Consent so designated by the Company (unless and to the
extent that ESL has complied with its obligations under Section 2.1 of this
Agreement or the provisions of Section 2.1(b) are suspended, in either case, for
such meeting or action taken by written consent) and shall automatically
terminate on the Termination Date (as defined in Section 8.1 below). Prior to
the Termination Date, this irrevocable proxy shall not be terminated by any act
of ESL or by operation of law, whether by the dissolution or entrance into
bankruptcy or foreclosure of ESL or by the occurrence of any other event or
events, it being understood that actions taken by the Company hereunder prior to
the Termination Date shall be and remain valid as if such dissolution, entry
into bankruptcy or foreclosure or other event or events had not occurred,
regardless of whether or not the Company has received notice of the same.
 
 
ARTICLE III
 
ADDITION OF DIRECTORS
TO THE BOARD OF DIRECTORS OF THE COMPANY
 
Section 3.1     New Directors. In accordance with the provisions of this Article
III, the Company shall take appropriate actions, once nominees are identified
satisfying the requirements of Section 3.2, to add three (3) new members to the
Board (the "New Directors"). It is the intent of the parties that such additions
shall occur as promptly as practicable, but in no case later than the Company's
2008 Annual Meeting of Stockholders.
 
Section 3.2    Selection of New Directors.
 
(a)         An independent search agency has been engaged to identify a nominee
for one (1) of the New Director positions (the "Specified Director") pursuant to
criteria previously determined by the Nominating and Corporate Governance
Committee and all of the directors shall be permitted to propose persons as
suggested candidates for the Specified Director to such independent search
agency. A candidate identified shall be considered by the Nominating and
Corporate Governance Committee in accordance with its regular policies and
procedures, which shall include, without limitation, consideration of such
candidate's background, competencies and experience.  A candidate shall be
recommended by the Nominating and Corporate Governance Committee as a nominee
for election by the Board as the Specified Director only if he or she is (a)
deemed to be "independent" pursuant to the Company's corporate governance
principles and the rules and regulations of the New York Stock Exchange and (b)
reasonably acceptable to both ESL and a majority of the members of the
Nominating and Corporate Governance Committee. Only a nominee who is recommended
by the Nominating and Corporate Governance Committee shall be presented to the
Board as a potential nominee for election as the Specified Director.
 
(b)         Two (2) New Directors (the "Non-Specified Directors") shall be
appointed from nominees identified by ESL, including persons suggested by other
directors to ESL who are reasonably acceptable to ESL (any such person, a
"Candidate"). Each Candidate identified shall be considered by the Nominating
and Corporate Governance Committee in
 
 
4

--------------------------------------------------------------------------------


 
accordance with its regular policies and procedures, which shall include,
without limitation, consideration of such Candidate's background, competencies,
experience and affiliation with ESL (if any). Only candidates which are
reasonably acceptable to both ESL and a majority of the members of the
Nominating and Corporate Governance Committee may be recommended by the
Nominating and Corporate Governance Committee for election to the Board. Either
or both of the two Candidates may, at ESL's discretion, be an officer of ESL and
its affiliated investment entities. Each candidate shall qualify as
"independent" pursuant to the Company's corporate governance principles and the
rules and regulations of the New York Stock Exchange. The Company will use its
reasonable best efforts to have the Nominating and Corporate Governance
Committee  promptly recommend Candidates for election to the Board once
candidates are identified satisfying the requirements above.
 
 
(c)         Subject to the nomination of directors in accordance with the
provisions of Section 3.2(a) and 3.2(b), the Company's Board of Directors
shall promptly take all action required to cause the Specified Director and
Non-Specified Directors to be so elected.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF ESL
 
ESL hereby represents and warrants to the Company as follows:
 
Section 4.1    Authority for this Agreement. ESL has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by ESL and the consummation by ESL of the transactions contemplated hereby (i)
will not violate the charter, bylaws or any other organizational documents of
ESL, (ii) will not violate any order, writ, injunction, decree, statute, rule,
regulation or law applicable to ESL or by which any of the Subject Shares are
bound, (iii) will not violate or constitute a breach or default under any
agreement by which ESL or the Subject Shares may be bound, and (iv) have been
duly and validly authorized, and no other proceedings on the part of ESL are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by ESL and, assuming it has been duly and validly authorized, executed
and delivered by the Company, constitutes a legal, valid and binding agreement
of ESL, enforceable against ESL in accordance with its terms. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which ESL is a trustee, or any party to any other agreement or
arrangement, whose consent is required for the execution and delivery of this
Agreement or the consummation by ESL of the transactions contemplated hereby.
 
Section 4.2    Ownership of Shares. As of the date of this Agreement, except as
disclosed on Schedule A to this Agreement, ESL is the sole record and beneficial
owner of the number of Initial Shares set forth on Schedule A to this Agreement,
free and clear of all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances or arrangements
 
 
5

--------------------------------------------------------------------------------


 
whatsoever with respect to the ownership, transfer or other voting of the
Initial Shares other than the encumbrances created by this Agreement and any
restrictions on transfer under applicable federal and state securities laws
(collectively, "Liens"). Except as disclosed on Schedule A to this Agreement, as
of the date of this Agreement, there are no outstanding options, warrants or
rights to purchase or acquire, or agreements or arrangements relating to the
voting of, any Subject Shares and ESL has the sole authority to direct the
voting of the Subject Shares in accordance with the provisions of this Agreement
and the sole power of disposition with respect to the Subject Shares, with no
restrictions, subject to applicable federal and state securities laws on his
rights of disposition pertaining thereto (other than Liens or restrictions
created by this Agreement). Except as disclosed on Schedule A to this Agreement,
as of the date of this Agreement, ESL does not own beneficially or of record any
equity securities of the Company.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to ESL as follows:
 
Section 5.1    Authority for this Agreement. The Company has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby (i) will not violate any order, writ,
injunction, decree, statute, rule, regulation or law applicable to the Company,
(ii) will not violate or constitute a breach or default under any agreement by
which the Company may be bound, and (iii) have been duly and validly authorized,
and no other proceedings on the part of the Company are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Company and,
assuming it has been duly and validly authorized, executed and delivered by ESL,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
 
ARTICLE VI
 
COVENANTS OF ESL
 
Section 6.1    No Inconsistent Agreements. ESL hereby covenants and agrees that
(a) it has not entered into and shall not enter into any agreement which would
restrict, limit or interfere with the performance of its obligations hereunder
and (b) it shall not knowingly take any action that would reasonably be expected
to make any of its representations or warranties contained herein untrue or
incorrect or have the effect of preventing or disabling it from performing its
obligations hereunder.
 
 
6

--------------------------------------------------------------------------------


 
Section 6.2    Restrictions on Certain Transfers and Proxies.
 
(a)         Other than pursuant to the terms of this Agreement, without the
prior written consent of the Company or as otherwise provided in this Agreement,
ESL shall not directly or indirectly grant any proxy or enter into any voting
trust or other agreement or arrangement with respect to the voting of any
Additional Shares.
 
(b)         Without the prior written consent of the Company, ESL shall not,
directly or indirectly, grant any proxy (other than the proxy granted to the
Company pursuant to Section 2.2 of this Agreement and, if applicable, a proxy
granted to any other person (a "Third Party Proxy") which conforms to the
requirements of the immediately succeeding sentence of this Section 6.2(b)) or
enter into any voting trust or other agreement or arrangement with respect to
the voting of any Subject Shares (excluding the Additional
Shares). Notwithstanding the immediately preceding sentence, ESL may grant a
Third Party Proxy with respect to the voting of any Subject Shares (excluding
the Additional Shares) so long as such Third Party Proxy shall in all cases be
(i) immediately and fully revocable by ESL at any time without prior notice to
the holder of such proxy and (ii) subordinate and subject to the rights of the
Company under this Agreement.
 
 
Section 6.3    Future Sales and/or Transactions Involving an Acquisition of the
Company.
 
(a)           ESL shall not dispose or agree to dispose of any shares of Common
Stock pursuant to any agreement, arrangement or understanding (whether or not in
writing), including by way of merger or other business combination, at a price
above the market price per share prevailing at the time of such agreement,
arrangement or understanding, without taking appropriate steps to ensure that
the purchaser of such shares simultaneously provides all other holders of Common
Stock with an opportunity to dispose of a number of shares (representing, for
each Company stockholder, the same proportion of owned shares of Common Stock as
ESL proposes to dispose of) in such transaction on the same terms and
conditions, including price per share, as ESL. It is understood that (i) sales
in the open market shall be deemed to be at prevailing market prices and (ii)
(a) the transfer of Shares of Common Stock from one ESL affiliate subject to
this Agreement to another, (b) distributions by ESL to its shareholders or
limited partners, and (c) sales to the Company or third parties approved by at
least two directors representing a majority of the independent, disinterested
directors unaffiliated with ESL, shall not constitute a disposition subject to
this Section 6.3(a).
 
(b)           ESL shall not pursue, either directly or indirectly, including as
part of a group, a transaction resulting in the acquisition of all or
substantially all of the shares of Common Stock not owned by ESL or by such
group (including, for example, in a leveraged recap in which "stub equity" is
left in the hands of some or all of the non-ESL stockholders) unless the
following procedures and requirements are followed and satisfied. The Board
shall establish a committee of independent, disinterested directors unaffiliated
with ESL (the "Special Committee") to review and evaluate any transaction (other
than any such transaction in which ESL would be treated on the same basis as all
other Company stockholders) proposed by ESL or in which ESL intends to
participate, with full authority to negotiate and recommend the terms of
 
 
7

--------------------------------------------------------------------------------


 
such a transaction on behalf of the Company and the non-ESL stockholders. ESL
will proceed only with a transaction recommended by the Special Committee,
unless the acquisition is structured as a "non-coercive" tender offer, followed
by a merger at the same price if the offer is successful, not subject to the
test of "entire fairness" in accordance with applicable Delaware case law (e.g.,
the decisions involving Silconix and Pure Resources), assuming, for these
purposes, that the Company had been incorporated under the laws of the State of
Delaware and was subject to Delaware law.
 
 
(c)           The provisions of this Section 6.3 may be enforced by any
directors constituting a majority of the independent, disinterested directors
unaffiliated with ESL or, in the absence of any such persons sitting on the
Board, through a derivative action.
 
Section 6.4    Information Regarding Common Stock. If ESL increases or decreases
the number of Subject Shares it owns at any time prior to the Termination Date,
ESL shall give prompt notice to the Company of such increase or decrease (which
notice may be satisfied by a filing of a Form 4 with the Securities and Exchange
Commission on a timely basis). If requested by ESL, the Company shall promptly
provide ESL with the number of Outstanding Shares.
 
 
ARTICLE VII
 
COVENANTS OF THE COMPANY
 
Section 7.1    Restrictions on Certain Company Actions. Other than pursuant to
the terms of this Agreement, without the prior written consent of ESL, the
Company shall not take any action, including the adoption of a stockholder
rights plan, that would prevent ESL from exercising voting rights or acquiring
additional shares of Common Stock, except to the extent that such action is
required by applicable law (including the implementation of blackout periods
that apply equally to the Company and all affiliates of the Company).
 
 
Section 7.2    Target Adjusted Debt/EBITDAR Ratio.
 
(a)           The Company shall use its commercially reasonable efforts to
achieve, no later than February 14, 2009, the last day of the Company's second
quarter of the Company's 2009 fiscal year, an adjusted debt/EBITDAR ratio of at
least 2.5:1.  For purposes of this section 7.2, adjusted debt/EBITDAR ratio
shall be calculated in a manner consistent with the calculation of such ratio in
the Company's quarterly earnings release.
 
(b)           If the Company shall not have achieved the targeted adjusted
debt/EBITDAR ratio referenced in Section 7.2(a) by the end of the second quarter
of the Company's 2009 fiscal year, the provisions of Section 2.1(b) shall be
suspended until such time as the targeted adjusted debt/EBITDAR ratio is
achieved.
 
8

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1    Termination. This Agreement and all of its provisions shall
terminate upon the Termination Date; provided that Sections 8.3, 8.4, 8.5, 8.7,
8.8, 8.9, 8.10, 8.13 and, in the case of clause (b) below, 6.3 of this Agreement
shall survive any termination of this Agreement. For purposes of this Agreement,
"Termination Date" means the earliest of (a) the date upon which the Subject
Shares shall, in the aggregate, constitute less than 25% of the Outstanding
Shares, (b) the date upon which the Aggregate ESL Percentage shall exceed 50%
and (c) the date upon which the Parties (which, in the case of the Company,
shall have been authorized by at least two directors representing a majority of
the independent and disinterested members of the Board unaffiliated with ESL)
mutually agree in writing that this Agreement and all of its provisions shall no
longer be in effect. Nothing in this Section 8.1 shall be deemed to release any
Party from any liability for any breach by such Party of their representations
and warranties or any other terms and provisions of this Agreement.
 
Section 8.2    No Ownership Interest. Except as expressly set forth in this
Agreement, including, without limitation, in Section 2.2 of this Agreement,
nothing contained in this Agreement shall be deemed to vest in the Company any
direct or indirect ownership, or incidence of ownership, of or with respect to
any Subject Shares. All rights, ownership and economic benefits of and relating
to any Subject Shares shall remain and belong to ESL, and the Company shall not
have any authority to exercise any power or authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of ESL or exercise any power or authority to direct ESL in the voting
of any of the Subject Shares, except as otherwise expressly provided in this
Agreement, including, without limitation, in Section 2.2 of this Agreement.
 
Section 8.3    Notices. All notices, requests, claims, demands and other
communications hereunder shall be given (and shall be deemed to have been duly
received if given) by hand delivery in writing or by facsimile transmission with
confirmation of receipt or by a nationally recognized overnight courier service,
as follows:
 
If to the Company:


AutoZone, Inc.
123 South Front Street
Memphis, TN 38103-3607
Attn: Harry L. Goldsmith
Fax: 901-495-8316


With a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Peter Allan Atkins
David J. Friedman
Fax: 212-735-2000


9

--------------------------------------------------------------------------------


If to ESL:


ESL Investments, Inc.
200 Greenwich Avenue
Greenwich, CT 06830
Attn: Chief Financial Officer
Fax: 203-621-3244


Wth a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attn: David A. Katz
Fax: 212-403-2000


Section 8.4    Validity. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
Section 8.5    Entire Agreement; Assignment. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all other prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter of this
Agreement. The Agreement shall not be assigned by any Party by operation of law
or otherwise without the prior written consent of the other Party.
 
Section 8.6    Adjustments. If at any time during the period between the date of
this Agreement and the Termination Date, any change in the outstanding shares of
capital stock of the Company shall occur by reason of any reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, or any stock dividend on such capital stock with a record date during
such period, the number of shares of Common Stock shall be appropriately
adjusted to provide ESL and the Company with same results contemplated by this
Agreement as of the date it was executed.
 
Section 8.7    Amendment. This Agreement may not be amended except by an
instrument in writing signed by the Company (which, in the case of the Company,
shall have been authorized by at least two directors representing a majority of
the independent and disinterested members of the Board unaffiliated with ESL).
 
 
10

--------------------------------------------------------------------------------


 
Section 8.8    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit the Parties, and nothing in this Agreement, express
or implied, is intended to confer upon any other person or entity any rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 
Section 8.9    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada (without giving effect to
choice of law principles).
 
Section 8.10  Enforcement of the Agreement; Jurisdiction; Venue. The Parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that money damages would be both
incalculable and an insufficient remedy for any such non-performance or other
breach. It is accordingly agreed that each Party shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the courts of the
State of Nevada, this being in addition to any other remedy to which it is
entitled at law or in equity. Each Party agrees that it will not allege or
assert that money damages are an adequate or sufficient remedy for a breach of
this Agreement as a defense or objection to the request or granting of
injunctive and / or other equitable relief therefor. The Parties further agree
that neither Party shall be required to obtain, furnish or post any bond or
similar instrument or other security in connection with or as a condition to
obtaining any remedy referred to in this Section 8.10, and each Party
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument or other security. In addition,
each Party (a) consents to submit itself to the personal jurisdiction of any
such court in the event any dispute arises out of this Agreement or any
transaction contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (c) agrees that it will not bring any action relating
to this Agreement or any transaction contemplated by this Agreement in any court
other than a court in the State of Nevada and (d) waives any right to trial by
jury with respect to any action related to or arising out of this Agreement or
any transaction contemplated by this Agreement. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the courts of the State of Nevada and shall irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.
 
Section 8.11  Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
 
Section 8.12  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same agreement.
 
 
11

--------------------------------------------------------------------------------


 
Section 8.13  Further Assurances. From time to time, at the request of the other
Party and without further consideration, each Party agrees to take such
reasonable further action as may reasonably be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.
 
 
[signature page follows]
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on the date first written above.
 



 
AUTOZONE, INC.
     
By:
 /s/ William C. Rhodes, III      
Name: William C. Rhodes, III
   
Title: Chairman, President and CEO
       
By:
 /s/ Harry L. Goldsmith      
Name: Harry L. Goldsmith
   
Title: EVP, General Counsel and Secretary
         
ESL INVESTMENTS, INC. (on behalf of itself and its affiliates)
     
By:
 /s/ Adrian John Maizey      
Name: Adrian John Maizey
   
Title: Chief Financial Officer






--------------------------------------------------------------------------------


 
SCHEDULE A
 
 
SHARES OF COMMON STOCK OWNED BY ESL
 


 
Shares of Common Stock Held by ESL as of June 24, 2008: 22,928,783
 
 
Options to Purchase Shares of Common Stock Held of Record by ESL as of June 24,
2008: 0
 
 
Total Shares of Common Stock Owned by ESL as of June 24, 2008: 22,928,783
 
 
Shares of Common Stock Held by ESL and Pledged as of June 24, 2008: 0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 A-1

--------------------------------------------------------------------------------